DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species a, FIGs. 1-21, claims 1-9 in the reply filed on 23 February 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 28 July 2020 has been fully considered.

Specification
The amendments to the specification were received on 23 February 2022.  These amendments to the specification are acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Nonvolatile Memory Device Having Resistance Change Layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation, “wherein the first resistive material layer is a higher resistive body than the second resistive material layer.”  It is unclear as to what the term “higher” in the claim refers (e.g. spatially higher, higher in concentration, higher in resistivity, etc.).  For the purposes of applying art, the term “higher” will mean higher resistivity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. (US Patent Application Publication 2019/0305046, hereinafter Jha ‘046).
With respect to claim 1, Jha ‘046 teaches (FIG. 4B) a nonvolatile memory device as claimed, comprising:
a substrate (112) ([0043]);
a resistance change layer (108) disposed on the substrate (112) ([0043]);
a gate electrode layer (106) disposed on the resistance change layer (108) ([0043]); and
a first electrode pattern layer (102) and a second electrode pattern layer (104) that are disposed in the substrate (112) and contact different portions of the resistance change layer (108) ([0043]),
wherein the resistance change layer (108) comprises movable oxygen vacancies or movable metal ions ([0038, 0041, 0049-0052]).

With respect to claim 3, Jha ‘046 teaches wherein the substrate (112) comprises a semiconductor material (Si), and wherein the semiconductor material comprises at least one selected from the group consisting of silicon (Si), germanium 2), hafnium selenide (HfSe2), indium selenide (InSe), gallium selenide (GaSe), black phosphorus, and indium-gallium-zinc oxide (IGZO) ([0043]).
With respect to claim 4, Jha ‘046 teaches wherein the substrate (112) further comprises a channel formation region disposed between the first electrode pattern layer and the second electrode pattern layer (a channel formation region will form between the first electrode pattern layer and the second electrode pattern layer when a gate voltage equal to or higher than a predetermined threshold voltage is applied to the gate electrode layer 106) ([0043]).
With respect to claim 5, Jha ‘046 teaches further comprising a gate insulation layer (110) disposed between the resistance change layer (108) and the gate electrode layer (106) ([0043]).
With respect to claim 6, Jha ‘046 teaches further comprising a conductive filament (114) in the resistance change layer (108) that electrically connects the first (102) and second (104) electrode pattern layers, and a set voltage (any voltage applied to the gate electrode layer 106) applied between the first and second electrode pattern layers ([0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jha ‘046 as applied to claim 1 above.
With respect to claim 2, the cited embodiment of Jha ‘046 teaches the device as described in claim 1 above with the exception of the additional limitation wherein the gate electrode layer has a plurality of gate pattern layers spaced apart from each other.
However, Jha ‘046 teaches (FIGs. 7 and 8) a resistance change layer nonvolatile memory device comprising a gate electrode layer having a plurality of gate pattern layers (106B and 106B) spaced apart from each other to increase granular control of resistivity ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate electrode layer of Jha ‘046 having a plurality of gate pattern layers spaced apart from each other as taught by Jha ‘046 to increase granular control of resistivity.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jha ‘048 as applied to claim 1 above, and further in view of Takahashi (US Patent Application Publication 2011/0001110, hereinafter Takahashi ‘110).
With respect to claims 7-9, Jha ‘048 teaches the device as described in claim 1 above with the exception of the additional limitation wherein the resistance change layer has a first resistive material layer and a second resistive material layer sequentially disposed on the substrate, and wherein the first resistive material layer has a lower concentration of oxygen vacancies or a lower concentration of movable metal ions 
However, Takahashi ‘110 teaches (FIGs. 7A and 7B) a nonvolatile resistance change memory comprising a resistance change layer (11) having a pair of resistive materials (8 and 9) disposed on a substrate (3), wherein a concentration of oxygen vacancies or movable metal ions, and thus the corresponding resistivity, may be selected to have an increasing concentration from a first interface between the resistance change layer and the substrate to a second interface between the resistance change layer and an electrode layer (1) ([0080-0081]) to effectively control or select the ON/OFF resistances of the memory device ([0075-0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the resistance change layer of Jha ‘048 having a first resistive material layer and a second resistive material layer sequentially disposed on the substrate, and wherein the first resistive material layer has a lower concentration of oxygen vacancies or a lower concentration of movable metal ions compared with the second resistive material layer; wherein the first resistive material layer is a higher resistive body than the second resistive material layer; wherein the resistance change layer has a concentration of oxygen vacancies or a concentration of metal ions which increases from a first interface between the resistance change layer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (US Patent Application Publication 2021/0202835);
Karpov et al. (US Patent Application Publication 2017/0148982);
Mizusaki et al. (US Patent Application Publication 2021/0193207); and
Bushmaker et al. (US Patent Application Publication 2018/0212144) teach memories comprising resistance change layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826